Citation Nr: 1726424	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-07 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent prior to July 10, 2012, and in excess of 20 percent from July 10, 2012, for left lower extremity neuropathy.

3.  Entitlement to an initial rating in excess of 20 percent for a bladder disability.

4.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Gentry C. M. Hogan, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from January 1981 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of that hearing is of record.

In April 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  Ankylosis of the spine has not been shown; and incapacitating episodes having a total duration of at least six weeks during a 12 month period have not been shown.

2.  Prior to July 10, 2012, the Veteran's left lower extremity neuropathy was characterized by mild incomplete paralysis of the femoral nerve; moderate incomplete paralysis, or worse, was not shown.

3.  From July 10, 2012, the Veteran's left lower extremity neuropathy is characterized by moderate incomplete paralysis of the femoral nerve; severe incomplete paralysis, or worse, is not shown.

4.  The Veteran's bladder dysfunction has not required the use of absorbent materials; or resulted in a daytime voiding interval less than one hour, or awaking to void five or more times per night.

5.  The evidence fails to establish that the Veteran's service-connected disabilities preclude her from securing and/or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent rating for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2016).

2.  Prior to July 10, 2012, the criteria for an initial rating in excess of 10 percent for left lower extremity neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8526 (2016).

3.  From July 10, 2012, the criteria for a rating in excess of 20 percent for left lower extremity neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8526 (2016).

4.  The criteria for an initial rating in excess of 20 percent for a bladder dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7517 (2016).

5.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in January 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor her representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine Disability

In November 2009, the Veteran filed a claim seeking service connection for a lumbar spine disability.  A December 2010 rating decision granted service connection and assigned an initial disability rating of 40 percent.  The Veteran asserts that she is entitled to a higher rating.  At her Board hearing, the Veteran testified that she has continuous back pain.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not appear to show that the Veteran has experienced any IVDS having a total duration of at least six weeks during a 12 month period.  The November 2010 VA examiner indicated that the Veteran's lumbar spine disability resulted in incapacitating episodes for 1 week in 2010.  The July 2012 VA examiner indicated that the Veteran's lumbar spine disability resulted in incapacitating episodes of at least two weeks but less than four weeks during the previous 12 months.  The May 2016 and February 2017 VA examiners indicated that the Veteran's lumbar spine disability resulted in IVDS, but her IVDS did not require bed rest prescribed by a physician during the previous 12 months.  As such, there is no evidence showing that the Veteran had been prescribed any bed rest having a total duration of at least six weeks during a 12 month period, equivalent to a 60 percent rating, to treat her lumbar spine disability. 

Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Veteran's treatment records do notreveal any finding of spinal ankylosis.
	
In November 2010, the Veteran was afforded a VA examination.  She reported that she had stiffness, fatigue, spasms, decreased range of motion, paresthesia, numbness, weakness, and bowel problems due to her lumbar spine disability.  She also reported requiring help dressing, preparing meals, cleaning, or doing any other basic needs.  On examination, she demonstrated flexion to 10 degrees with pain at 5 degrees, extension to 5 degrees with pain at 3 degrees, left and right lateral flexion to 20 degrees with pain at 18 degrees, left rotation to 20 degrees with pain at 15 degrees, and right rotation to 25 degrees with pain at 20 degrees.  Repetitive use testing resulted in no additional limitation of motion.  The examiner reported there was no ankylosis of the spine.

In July 2012, the Veteran was afforded a VA examination.  She reported worsening of her back pain.  On examination, she demonstrated flexion to 80 degrees with pain at 75 degrees, extension to 25 degrees with pain at 20 degrees, left and right lateral flexion to 25 degrees with pain at 20 degrees, and left and right rotation to 25 degrees with pain at 20 degrees.  Repetitive use testing findings were consistent with her reported limitations due to pain.  The examiner indicated that repetitive use testing resulted in less movement than normal and pain on movement.  The examiner indicated that the Veteran had muscle spasms and guarding that did not result in abnormal gait or abnormal spinal contour.  She retained normal 5/5 strength with no muscle atrophy.

In May 2015, the Veteran was afforded a VA examination.  She reported continued worsening of her back pain and that flare-ups made doing daily activities difficult.  She also reported she was unable to bend properly.   On examination, she demonstrated flexion to 45 degrees, extension to 10 degrees, left and right lateral flexion to 10 degrees, and left and right rotation to 10 degrees, all with pain.  Repetitive use testing did not result in any additional loss of function or range of motion.  The examiner indicated that repetitive use over a period of time resulted in pain, fatigue, and lack of endurance.  The examiner indicated that the Veteran did not have localized tenderness, guarding, or muscle spasms.  The examiner indicated that the Veteran's lumbar spine disability resulted in less movement than normal, interference with sitting, and interference with standing.  She retained normal 5/5 strength with no muscle atrophy.  The examiner indicated there was no ankylosis of the spine.

In February 2017, the Veteran was afforded a VA examination.  She reported continued worsening of her back pain.  She also reported that she was unable to bend, perform housework, wash dishes, cook, or be intimate.  She reported having flare-ups about three times per month that last two to three days.  On examination, she demonstrated flexion to 40 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, left rotation to 20 degrees, and right rotation to 30 degrees, all with pain.  The examiner indicated that there was evidence of pain with weigh bearing.  Repetitive use testing resulted in additional limitation of motion of right lateral flexion to 20 degrees.  The examiner indicated that the Veteran had muscle spasms that resulted in abnormal gait or abnormal spinal contour.  The examiner indicated that the Veteran's lumbar spine disability resulted in disturbance of locomotion, interference with sitting, and interference with standing.  She retained normal 5/5 strength but for reduced 4/5 left hip flexion with no muscle atrophy.  The examiner indicated there was no ankylosis of the spine.

The Veteran was granted a 40 percent rating based on the reduced range of motion in her, which is the highest rating available for limitation of range of motion.  The only available ratings in excess of 40 percent ratings require are 50 percent, which requires unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent, which require ankylosis of the entire spine.  No objective medical evidence has shown any ankylosis in the Veteran's spine, and no argument has been advanced to the contrary.  As such, an orthopedic rating in excess of 40 percent is not warranted.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Veteran is in receipt of the maximum rating allowed based range of motion.  The only ratings available are a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating for ankylosis of the entire spine.  Where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Accordingly, a rating in excess of 40 percent for a lumbar spine disability is not warranted.  As such, the claim is denied.

Left Lower Extremity Neuropathy

In November 2009, the Veteran filed a claim seeking service connection for a lumbar spine disability.  A December 2010 rating decision granted service connection for left lower extremity neuropathy secondary to her service-connected lumbar spine disability and assigned an initial disability rating of 10 percent.  In a May 2013 supplemental statement of the case, the Veteran was granted an increased rating of 20 percent effective July 10, 2010.  The Veteran asserts that she is entitled to higher ratings.  At her Board hearing, the Veteran testified that she continues to have radiating back pain into her left lower extremity.

The Veteran's left lower extremity neuropathy is rated under Diagnostic Code 8526, which evaluates neuropathy of the anterior crural (femoral) nerve.  A 10 percent rating is assigned for mild incomplete paralysis of the affected nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the affected nerve.  A 30 percent rating is assigned for severe incomplete paralysis of the affective nerve.  A 40 percent rating is assigned for complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

In November 2010, the Veteran was afforded a VA examination.  She reported having paresthesia, numbness, and weakness.  On examination, she had a normal gait.  She had impaired sensation and hyperactive reflexes in the left lower extremity.

In July 2012, the Veteran was afforded a VA examination.  She reported constant burning in her left lower extremity.  On examination, she had normal 5/5 strength in the left lower extremity with no muscle atrophy.  She had normal left lower extremity reflexes.  She had decreased left lower extremity sensation.  The examiner indicated that the Veteran had moderate left lower extremity intermittent pain and paresthesia.

In May 2016, the Veteran was afforded a VA examination.  On examination, she had normal 5/5 strength in the left lower extremity with no muscle atrophy.  She had normal left lower extremity reflexes.  She had normal left lower extremity sensation.  The examiner indicated that the Veteran had moderate left lower extremity intermittent pain.  The examiner indicated that the Veteran had mild left lower extremity radiculopathy.

In February 2017, the Veteran was afforded a VA examination.  She reported that her left lower extremity radicular symptoms had progressed.  On examination, she had normal 5/5 strength in her left lower extremity.  She had hypoactive reflexes and some decreased sensation.  She retained a normal gait.  The examiner indicated that the Veteran had left lower extremity mild intermittent pain and numbness and moderate paresthesias.  The examiner indicated that the Veteran had moderate incomplete paralysis of the sciatic nerve.

Thus, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 10 percent prior to July 10, 2012, are not met for the Veteran's left lower extremity neuropathy.  The evidence of record simply does not support a rating in excess of 10 percent rating under Diagnostic Code 8526, which would be warranted if moderate incomplete paralysis of the affected nerve was shown.  As noted, the medical evidence of record prior to July 10, 2012, suggests that her left lower extremity incomplete paralysis was at most mild and does not show evidence of moderate, or higher, incomplete paralysis.  Of note, there was no showing of symptoms other than sensory (for example atrophy was not observed to be present on physical examinations), and when the involvement is wholly sensory, VA regulations direct that the rating should be for the mild, or at most, the moderate degree.  Here, as described, the Veteran's nerve impairment does not appear to rise to the level of moderate prior to 2012.  The Veteran repeatedly demonstrated normal strength; there was no atrophy noted on physical examinations; and the symptoms appear to be wholly sensory in nature.  As such, a rating in excess of 10 percent is denied prior to July 10, 2012.

Likewise, the Board finds that the criteria for a disability rating in excess of 20 percent from July 10, 2012, are not met for the Veteran's left lower extremity neuropathy.  The evidence of record simply does not support a rating in excess of 20 percent rating under Diagnostic Code 8526, which would be warranted if severe incomplete paralysis of the affected nerve was shown.  As noted, the medical evidence of record as of July 10, 2012, suggests that her left lower extremity incomplete paralysis was at most moderate and does not show evidence of severe incomplete paralysis or complete paralysis.  Once again, no muscle atrophy was noted at any VA examination and she retained normal 5/5 strength.  The symptoms continue to appear to be wholly sensory in nature.  As such, a rating in excess of 20 percent is denied from July 10, 2012.

While the Veteran asserted that her condition had progressed, objective clinical testing and examination did not reveal symptomatology that would support a rating in excess of 20 percent.  The Veteran is certainly competent to report the symptoms that she experiences, but her statements and the medical evidence of record must be reviewed together to determine the appropriate disability level.  There is no doubt that the Veteran's left lower extremity is symptomatic and causes discomfort, but it is for that reason that she has been assigned a 20 percent rating.  The objective medical evidence simply does not identify symptoms that would support a rating in excess of 20 percent.   

The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Codes would result in more favorable findings.

As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disability on appeal.  The criteria for a schedular rating in excess of 10 percent prior to July 10, 2012, and in excess of 20 percent from July 10, 2012, for the Veteran's left lower extremity neuropathy have not been met and her claim is denied.

Bladder Disability

In November 2009, the Veteran filed a claim seeking service connection for a lumbar spine disability.  A December 2010 rating decision granted service connection for a bladder disability secondary to her service-connected lumbar spine disability and assigned an initial disability rating of 20 percent.  The Veteran asserts that she is entitled to a higher rating.  At her Board hearing, the Veteran testified that she was unable to control her bladder and had frequent incontinence.

The Veteran's bladder disability is rated under Diagnostic Code 7517, which evaluates bladder injuriesbased on voiding dysfunction under Ratings of the genitourinary system - dysfunctions.  Under Ratings of the genitourinary system - dysfunctions, a 20 percent rating is assigned for voiding dysfunction that requires the wearing of absorbent materials, which must be changed less than two times per day, or results in a daytime voiding interval between one and two hours or awaking to void between three to four times per night.  A 40 percent rating is assigned for voiding dysfunction that requires the wearing of absorbent materials, which must be changed two to four times per day, or results in a daytime voiding interval less than one hour or awaking to void five or more times per night.  A 60 percent rating is assigned for voiding dysfunction that requires the wearing of absorbent materials, which must be changed more than four times per day.  38 C.F.R. § 4.4115b, Diagnostic Code 7517.

The Veteran medical records show that she denied having bladder incontinence in August 2010.

At the November 2010 VA examination for her lumbar spine, the Veteran reported that she urinated six times per day at intervals of every two hours.  She also reported that she urinated three times per night every three hours.  She denied having incontinence.  She was diagnosed with bladder dysfunction secondary to her lumbar spine disability.

In July 2012, the Veteran was afforded a VA examination.  She reported that her urinary frequency had increased.  She also reported leakage when coughing or sneezing.  The examiner indicated that the Veteran did require absorbent material but used panty liners.  The examiner indicated that the Veteran had a daytime voiding interval between two and three hours and had nighttime awakening to void three to four times.

The Veteran medical records show that she continued to deny having bladder incontinence in August 2012, October 2014, March 2015, and May 2015.

In May 2015, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran's voiding dysfunction did not cause urine leakage.  The examiner indicated that the Veteran had a daytime voiding interval between one and two hours and nighttime awakening to void two times.

The Veteran medical records show that she again denied having bladder incontinence in August 2015 and September 2015.

Thus, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 20 percent are not met for the Veteran's bladder dysfunction.  The Veteran does not require the use of absorbent materials.  Furthermore, the Veteran does not have a daytime voiding interval of less than one hour or awaking to void five or more times per night.  As such, a rating in excess of 20 percent is not warranted.

The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Codes would result in more favorable findings.

As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disability on appeal.  The criteria for a schedular rating in excess of 20 percent for the Veteran's bladder dysfunction have not been met and her claim is denied.

TDIU

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), she still may receive a TDIU on an extraschedular basis if it is determined that she is unable to secure or follow a substantially gainful occupation by reason of her service connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran's compensable service connected disabilities are a lumbar spine disability, evaluated at 40 percent disabling, left lower extremity neuropathy secondary to a lumbar spine disability, evaluated at 10 percent disabling prior to July 10, 2012, and evaluated at 20 percent from November July 10, 2012, bladder dysfunction secondary to a lumbar spine disability, evaluated at 20 percent disabling, a cervical spine disability, evaluated at 20 percent disabling from November 9, 2010, right upper extremity radiculopathy secondary to a cervical spine disability, evaluated at 40 percent disabling from of November 9, 2010, left upper extremity radiculopathy secondary to a cervical spine disability, evaluated at 30 percent disabling from November 3, 2014, and tinnitus, evaluated at 10 percent disabling from April 11, 2012.  As the Veteran's lumbar spine disability, left lower extremity neuropathy, and bladder dysfunction in a combined single disability rating of 60 percent throughout the course of the appeal, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  The pertinent question therefore is whether her service-connected disabilities preclude substantially gainful employment.

In the Veteran's claim (VA Form 21-8940), received in July 2012, she indicated that she had worked thirty-two hours per week as a dishwasher from February 2009 to July 2009.  She indicated that she left this employment because of her service-connected disabilities.  She indicated that she had not tried to obtain employment.  She indicated that she had a high school education and three years of college.

At the January 2015 hearing, the Veteran testified that she last worked in July 2009 as a dishwasher and stopped working due to feminine issues.  However, SSA records show that she reported she was fired from her last job.  Furthermore, SSA determined that the Veteran was not eligible for disability benefits.

At a November 2010 VA examination for her lumbar spine disability, the Veteran reported that she was unable to work.  After conducting an examination, the VA examiner reported that she was limited to sitting, moving around very little, must change positions frequently, and was unable to lift or move quickly.

At a July 2012 VA examination for her lumbar spine disability, the VA examiner reported that the Veteran had no limitation performing sedentary activity and was limited in standing or walking.  The examiner indicated that the Veteran's bladder dysfunction did not affect her ability to work.

At a November 2014 VA examination for her cervical spine disability, the VA examiner reported that the Veteran's neck pain may interfere with her ability to keep her head in one position for a prolonged period of time, such as working with a computer screen.

At a May 2016 VA examination for her lumbar spine disability, left lower extremity neuropathy, and bladder dysfunction, the VA examiner reported that the Veteran was unable to perform physical activities such as heavy lifting or sitting or standing for extended periods, but may otherwise tolerate sedentary activities.

At a February 2017 VA examination for her lumbar spine disability, left lower extremity neuropathy, and bilateral upper extremity radiculopathy, the VA examiner reported that the Veteran was unable to climb, operate heavy equipment, lift heavy objects, reach overhead, push, pull, or perform prolonged driving, walking, standing.

The Board emphasizes that there are multiple persuasive VA medical opinions that weigh against the Veteran's claim and are found to have great probative value.  The VA examiners, collectively, have found that the Veteran was limited in her ability to sit, move around, move quickly, stand, walk, lift, climb, operate heavy equipment, reach overhead, push, pull, or drive.  The VA examiners also found that the Veteran needed to change positions frequently.  However, the VA examiners consistently found that the Veteran would able to perform sedentary work.  Admittedly, the Veteran's service-connected disabilities might limit her to a reduced range of sedentary work, but it is not shown that they would preclude sedentary work entirely.  In addition, the Veteran has not submitted any medical or vocational opinion suggesting that her service connected disabilities would preclude her from obtaining or maintaining substantially gainful employment.
The Board acknowledges that the Veteran is competent to report symptoms of her service connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, she is credible in her reports of symptoms and their effect on her activities.  She is not however competent to identify a specific level of disability according to the appropriate diagnostic code or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular her ability to work, has been provided by VA medical professionals who have examined her.  The Board has reviewed these opinions in conjunction with the Veteran's statements.  However, the Board ultimately finds the medical records to be more probative of the Veteran's employability, and therefore is accorded greater weight than the Veteran's subjective complaints, which have not effectively explained why sedentary employment would not be possible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support her claim that her service-connected disabilities alone are sufficient to produce unemployability.  Although they produce significant impairment, the evidence does not reflect that the Veteran is unable to obtain or maintain substantially gainful employment solely due to her service-connected disabilities.  Accordingly, entitlement to a TDIU is not warranted.

Extraschedular Considerations

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).




ORDER

An initial rating in excess of 40 percent for a lumbar spine disability is denied.

An initial rating in excess of 10 percent prior to July 10, 2012, and in excess of 20 percent from July 10, 2012, for left lower extremity neuropathy is denied.

An initial rating in excess of 20 percent for a bladder disability

TDIU is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


